 

Exhibit 10.28

REGISTRATION RIGHTS AGREEMENT

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is made as of November 1,
2017 by and among Funko, Inc., a Delaware corporation (the “Corporation”), and
each Person identified on the Schedule of Holders attached hereto as of the date
hereof (such Persons, collectively, the “Original Equity Owner Parties”).

Recitals

WHEREAS, the Corporation is contemplating an offer and sale of its shares of
Class A common stock, par value $0.0001 per share (the “Class A Common Stock”
and such shares, the “Shares”), to the public in an underwritten initial public
offering (the “IPO”);

WHEREAS, the Corporation desires to use a portion of the net proceeds from the
IPO to purchase Common Units (as defined below) of Funko Acquisition Holdings,
L.L.C., a Delaware limited liability company (the “Company”), and the Company
desires to issue its Common Units to the Corporation in exchange for such
portion of the net proceeds from the IPO;

WHEREAS, immediately prior to the consummation of the issuance of Common Units
by the Company to the Corporation, the Original Equity Owner Parties and certain
other Persons that hold equity interests in the Company are the sole members of
the Company (the Original Equity Owner Parties, together with such other
Persons, the “Original Equity Owners”);

WHEREAS, immediately prior to or simultaneous with the purchase by the
Corporation of the Common Units, the Corporation, the Company and the Original
Equity Owners will enter into that certain Second Amended and Restated Limited
Liability Company Agreement of the Company (such agreement, as it may be
amended, restated, amended and restated, supplemented or otherwise modified form
time to time, the “LLC Agreement”);

WHEREAS, in connection with the closing of the IPO, (i) the Corporation will
become the sole managing member of the Company, (ii) under the LLC Agreement,
the equity interests held by the Original Equity Owners prior to such time will
be cancelled and new Common Units (as defined in the LLC Agreement, the “Common
Units”) of the Company will be issued, (iii) each Person identified on the
Schedule of Holders attached hereto as a “Former Equity Owner” (such Persons,
collectively, the “Former Equity Owners”) will exchange their indirect interest
in the Common Units for shares of Class A Common Stock, (iv) each Person
identified on the Schedule of Holders attached hereto as a “Continuing Equity
Owner Party” (such Persons, collectively, the “Continuing Equity Owner Parties”)
and certain other Original Equity Owners will become non-managing members of the
Company, but otherwise continue to hold Common Units in the Company (such
persons, collectively, the “Continuing Equity Owners”), and (v) in consideration
of the Corporation acquiring the Common Units and

 

 

 

 

 

--------------------------------------------------------------------------------

 

becoming the managing member of the Company and for other good consideration,
the Company has provided the Continuing Equity Owners with a redemption right
pursuant to which the Continuing Equity Owners can redeem their Common Units
for, at the Corporation’s option, shares of Class A Common Stock or cash on the
terms set forth in the LLC Agreement; and

WHEREAS, in connection with the IPO and the transactions described above, the
Corporation has agreed to grant to the Holders (as defined below) certain rights
with respect to the registration of the Registrable Securities (as defined
below) on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

Section 1.Definitions.  For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1:

“Acquired Common” has the meaning set forth in Section 9.

“Additional Holder” has the meaning set forth in Section 9, and shall be deemed
to include each such Person’s Affiliates, immediate family members, heirs,
successors and assigns who may succeed to such Person as a Holder hereunder.

“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Corporation and its
Subsidiaries shall not be deemed to be Affiliates of any Holder.  As used in
this definition, “control” (including, with its correlative meanings,
“controlling,” “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of power to direct or cause the direction of
management or policies (whether through ownership of securities, by contract or
otherwise).

“Agreement” has the meaning set forth in the recitals.

“Automatic Shelf Registration Statement” has the meaning set forth in Section
2(a).

“Business Day” means any day of the year on which national banking institutions
in New York are open to the public for conducting business and are not required
or authorized to close.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred), (ii) with respect
to any Person that is not a corporation, individual or governmental entity, any
and all partnership, membership, limited liability company or other equity
interests of such Person that confer on the holder thereof the right to receive
a share of the profits and losses of, or the distribution of assets of the
issuing Person, and (iii) any and all warrants, rights

2

 

 

--------------------------------------------------------------------------------

 

(including conversion and exchange rights) and options to purchase any security
described in the clause (i) or (ii) above.

“Class A Common Stock” has the meaning set forth in the recitals.

“Class B Common Stock” means the Corporation’s Class B common stock, par value
$0.0001 per share.

“Common Units” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the recitals.

“Continuing Equity Owner Parties” has the meaning set forth in the recitals, and
shall be deemed to include their respective Affiliates, immediate family
members, heirs, successors and assigns who may succeed to such Person as a
Holder hereunder.

“Continuing Equity Owners” has the meaning set forth in the recitals.

“Controlling Holder” means each of the Controlling Holders as identified on the
Schedule of Holders, so long as such Holders continue to hold Registrable
Securities.

“Corporation” has the meaning set forth in the recitals.

“Demand Registrations” has the meaning set forth in Section 2(a).

“End of Suspension Notice” has the meaning set forth in Section 2(f)(ii).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended from
time to time, or any successor federal law then in force, together with all
rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“Former Equity Owners” has the meaning set forth in the recitals, and shall be
deemed to include their respective Affiliates, immediate family members, heirs,
successors and assigns who may succeed to such Person as a Holder hereunder.

“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.

“Holdback Period” has the meaning set forth in Section 4(a)(i).

“Holder” means any Person that is a party to this Agreement from time to time,
as set forth on the signature pages hereto.

“Holder Indemnified Parties” has the meaning set forth in Section 7(a).

“IPO” has the meaning set forth in the recitals.

3

 

 

--------------------------------------------------------------------------------

 

“Joinder” has the meaning set forth in Section 9.

“LLC Agreement” has the meaning set forth in the recitals.

“Long-Form Registrations” has the meaning set forth in Section 2(a).

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated under the Exchange Act.

“Original Equity Owner Parties” has the meaning set forth in the recitals, and
shall be deemed to include their respective Affiliates, immediate family
members, heirs, successors and assigns who may succeed to such Person as a
Holder hereunder.

“Original Equity Owners” has the meaning set forth in the recitals.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

“Piggyback Registrations” has the meaning set forth in Section 3(a).

“Public Offering” means any sale or distribution to the public of Capital Stock
of the Corporation pursuant to an offering registered under the Securities Act,
whether by the Corporation, by Holders and/or by any other holders of the
Corporation’s Capital Stock.

“Registrable Securities” means (i) any Class A Common Stock (A) issued by the
Corporation in connection with the IPO in exchange for the Common Units of the
Former Equity Owners or (B) issued by the Corporation in a Share Settlement in
connection with (x) the redemption by the Company of Common Units owned by any
Continuing Equity Owner Parties or (y) at the election of the Corporation, in a
direct exchange for Common Units owned by any Continuing Equity Owner Party, in
each case in accordance with the terms of the LLC Agreement, (ii) any Capital
Stock of the Corporation or of any Subsidiary of the Corporation issued or
issuable with respect to the securities referred to in clause (i) above by way
of dividend, distribution, split or combination of securities, or any
recapitalization, merger, consolidation or other reorganization, and (iii) any
other Shares owned, directly or indirectly, by Holders.  As to any particular
Registrable Securities owned by any Person, such securities shall cease to be
Registrable Securities on the date such securities (a) have been sold or
distributed pursuant to a Public Offering, (b) have been sold in compliance with
Rule 144 following the consummation of the IPO, (c) have been repurchased by the
Corporation or a Subsidiary of the Corporation or (d) may be disposed of
pursuant to Rule 144 in a single transaction without volume limitation or other
restrictions on transfer thereunder.  For purposes of this Agreement, a Person
shall be deemed to be a Holder, and the Registrable Securities shall be deemed
to be in existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but

4

 

 

--------------------------------------------------------------------------------

 

disregarding any restrictions or limitations upon the exercise of such right),
whether or not such acquisition has actually been effected, and such Person
shall be entitled to exercise the rights of a holder of Registrable Securities
hereunder; provided a holder of Registrable Securities may only request that
Registrable Securities in the form of Capital Stock of the Corporation that is
registered or to be registered as a class under Section 12 of the Exchange Act
be registered pursuant to this Agreement.  For the avoidance of doubt, (x) while
Common Units and/or shares of Class B Common Stock may constitute Registrable
Securities, under no circumstances shall the Corporation be obligated to
register Common Units or shares of Class B Common Stock, and only Shares
issuable upon redemption or exchange of Common Units will be registered and (y)
in no event will Common Units held by the Blockers (as defined in the LLC
Agreement) be considered Registrable Securities.  

“Registration Expenses” has the meaning set forth in Section 6(a).

“Rule 144,” “Rule 158,” “Rule 405” and “Rule 415” mean, in each case, such rule
promulgated under the Securities Act (or any successor provision) by the
Securities and Exchange Commission, as the same shall be amended from time to
time, or any successor rule then in force.

“Sale Transaction” has the meaning set forth in Section 4(a)(i).

“Schedule of Holders” means the schedule attached to this Agreement entitled
“Schedule of Holders,” which shall reflect each Holder from time to time party
to this Agreement.

“Securities” has the meaning set forth in Section 4(a)(i).

“Securities Act” means the U.S. Securities Act of 1933, as amended from time to
time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.

“Share Settlement” means “Share Settlement” as defined in the LLC Agreement.

“Shares” has the meaning set forth in the recitals.

“Shelf Offering” has the meaning set forth in Section 2(d)(ii).

“Shelf Offering Notice” has the meaning set forth in Section 2(d)(ii).

“Shelf Offering Request” has the meaning set forth in Section 2(d)(ii).

“Shelf Registrable Securities” has the meaning set forth in Section 2(d)(ii).

“Shelf Registration” has the meaning set forth in Section 2(a).

“Shelf Registration Statement” has the meaning set forth in Section 2(d)(i).

5

 

 

--------------------------------------------------------------------------------

 

“Short-Form Registrations” has the meaning set forth in Section 2(a).

“Subsidiary” means, with respect to the Corporation, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of Capital Stock of
such Person entitled (without regard to the occurrence of any contingency) to
vote in the election of directors is at the time owned or controlled, directly
or indirectly, by the Corporation, or (ii) if a limited liability company,
partnership, association or other business entity, either (x) a majority of the
Capital Stock of such Person entitled (without regard to the occurrence of any
contingency) to vote in the election of managers, general partners or other
oversight board vested with the authority to direct management of such Person is
at the time owned or controlled, directly or indirectly, by the Corporation or
(y) the Corporation or one of its Subsidiaries is the sole manager or general
partner of such Person.

“Suspension Event” has the meaning set forth in Section 2(f)(ii).

“Suspension Notice” has the meaning set forth in Section 2(f)(ii).

“Suspension Period” has the meaning set forth in Section 2(f)(i).

“Underwritten Takedown” has the meaning set forth in Section 2(d)(ii).

“Violation” has the meaning set forth in Section 7(a).

“WKSI” means a “well-known seasoned issuer” as defined under Rule 405.

Section 2.Demand Registrations.

(a)Requests for Registration.  Subject to the terms and conditions of this
Agreement, at any time from and after 180 days following the IPO, each
Controlling Holder may request registration under the Securities Act of all or
any portion of their Registrable Securities on Form S-1 or any similar long-form
registration (“Long-Form Registrations”), and each Controlling Holder may
request registration under the Securities Act of all or any portion of their
Registrable Securities on Form S-3 or any similar short-form registration
(“Short-Form Registrations”) if available; provided that the Company shall not
be obligated to file registration statements relating to any Long-Form
Registration or Short-Form Registration under this Section 2(a) unless the
market value of the Registrable Securities proposed to be registered is at least
$15 million (or, if less, such Registrable Securities represent all Registrable
Securities then held by the Controlling Holder requesting such
registration).  All registrations requested pursuant to this Section 2(a) are
referred to herein as “Demand Registrations.”  The Controlling Holder making a
Demand Registration may request that the registration be made pursuant to Rule
415 under the Securities Act (a “Shelf Registration”) and, if the Corporation is
a WKSI at the time any request for a Demand Registration is submitted to the
Corporation, that such Shelf Registration be an automatic shelf registration
statement (as defined in Rule 405 under the Securities Act) (an “Automatic Shelf
Registration Statement”).  Except to the extent that Section 2(d) applies, upon
receipt of the request for the Demand Registration, the Corporation shall as
promptly as

6

 

 

--------------------------------------------------------------------------------

 

reasonably practicable (but in no event later than ten days after receipt of the
request for the Demand Registration) give written notice of the Demand
Registration to all other Holders who hold Registrable Securities and, subject
to the terms of Section 2(e), shall include in such Demand Registration (and in
all related registrations and qualifications under state blue sky laws and in
any related underwriting) all Registrable Securities with respect to which the
Corporation has received written requests for inclusion therein within (i) 15
days, in the case of any notice with respect to a Long-Form Registration, or
(ii) ten days, in the case of any notice with respect to a Short-Form
Registration, after the receipt of the Corporation’s notice.  Each Holder agrees
that such Holder shall treat as confidential the receipt of the notice of Demand
Registration and shall not disclose or use the information contained in such
notice of Demand Registration without the prior written consent of the
Corporation or until such time as the information contained therein is or
becomes available to the public generally, other than as a result of disclosure
by the Holder in breach of the terms of this Agreement.  Notwithstanding the
foregoing, the Corporation shall not be required to take any action that would
otherwise be required under this Section 2 if such action would violate Section
4(a) hereof or any similar provision contained in the underwriting agreement
entered into in connection with any underwritten Public Offering.

(b)Long-Form Registrations.  The Controlling Holders shall be entitled to
request an unlimited number of Long-Form Registrations in which the Corporation
shall pay all Registration Expenses, regardless of whether any registration
statement is filed or any such Demand Registration is consummated.  All
Long-Form Registrations shall be underwritten registrations unless otherwise
approved by the applicable Controlling Holder.

(c)Short-Form Registrations.  In addition to the Long-Form Registrations
described in Section 2(b), each Controlling Holder shall be entitled to request
an unlimited number of Short-Form Registrations in which the Corporation shall
pay all Registration Expenses, regardless of whether any registration statement
is filed or any such Demand Registration is consummated.  Demand Registrations
shall be Short-Form Registrations whenever the Corporation is permitted to use
any applicable short form and if the managing underwriters (if any) agree to the
use of a Short-Form Registration.  After the Corporation has become subject to
the reporting requirements of the Exchange Act, the Corporation shall use its
reasonable best efforts to make Short-Form Registrations available for the sale
of Registrable Securities.

(d)Shelf Registrations.  

(i)Subject to the availability of required financial information, as promptly as
practicable after the Corporation receives written notice of a request for a
Shelf Registration, the Corporation shall file with the Securities and Exchange
Commission a registration statement under the Securities Act for the Shelf
Registration (a “Shelf Registration Statement”).  The Corporation shall use its
reasonable best efforts to cause any Shelf Registration Statement to be declared
effective under the Securities Act as soon as practicable after the initial
filing of such Shelf Registration Statement, and once effective, the Corporation

7

 

 

--------------------------------------------------------------------------------

 

shall cause such Shelf Registration Statement to remain continuously effective
for such time period as is specified in the request by the Holders, but for no
time period longer than the period ending on the earliest of (A) the third
anniversary of the initial effective date of such Shelf Registration Statement,
(B) the date on which all Registrable Securities covered by such Shelf
Registration Statement have been sold pursuant to the Shelf Registration
Statement, and (C) the date as of which there are no longer any Registrable
Securities covered by such Shelf Registration Statement in existence.  Without
limiting the generality of the foregoing, the Corporation shall use its
reasonable best efforts to prepare a Shelf Registration Statement with respect
to all of the Registrable Securities owned by or issuable to the Original Equity
Owner Parties in accordance with the terms of the LLC Agreement (or such other
number of Registrable Securities specified in writing by the Holder with respect
to the Registrable Securities owned by or issuable to such Holder) to enable and
cause such Shelf Registration Statement to be filed and maintained with the
Securities and Exchange Commission as soon as practicable after the later to
occur of (i) the expiration of the Holdback Period and (ii) the Corporation
becoming eligible to file a Shelf Registration Statement for a Short-Form
Registration; provided that any of the Original Equity Owner Parties may, with
respect to itself, instruct the Corporation in writing not to include in such
Shelf Registration Statement the Registrable Securities owned by or issuable to
such Holder. In order for any of the Original Equity Owner Parties to be named
as a selling securityholder in such Shelf Registration Statement, the
Corporation may require such Holder to deliver all information about such Holder
that is required to be included in such Shelf Registration Statement in
accordance with applicable law, including Item 507 of Regulation S-K promulgated
under the Securities Act, as amended from time to time, or any similar successor
rule thereto. Notwithstanding anything to the contrary in Section 2(d)(ii), any
Holder that is named as a selling securityholder in such Shelf Registration
Statement may make a secondary resale under such Shelf Registration Statement
without the consent of the Holders representing a majority of the Registrable
Securities or any other Holder if such resale does not require a supplement to
the Shelf Registration Statement.

(ii)In the event that a Shelf Registration Statement is effective, Holders
representing Registrable Securities either (a) with a market value of at least
$15 million, or (b) that represent at least 10% of the aggregate market value of
the Registrable Securities registered pursuant to such Shelf Registration
Statement shall have the right at any time or from time to time to elect to sell
pursuant to an offering (including an underwritten offering (an “Underwritten
Takedown”)) Registrable Securities available for sale pursuant to such
registration statement (“Shelf Registrable Securities”), so long as the Shelf
Registration Statement remains in effect, and the Corporation shall pay all
Registration Expenses in connection therewith; provided that each Controlling
Holder shall have the right at any time and from time to time to elect to sell
pursuant to an offering (including an Underwritten Takedown) pursuant to a Shelf
Offering Request (as defined below) made by such Controlling Holder. The
applicable Holders shall make such election by delivering to the Corporation a

8

 

 

--------------------------------------------------------------------------------

 

written request (a “Shelf Offering Request”) for such offering specifying the
number of Shelf Registrable Securities that such Holders desire to sell pursuant
to such offering (the “Shelf Offering”).  In the case of an Underwritten
Takedown, as promptly as practicable, but no later than two Business Days after
receipt of a Shelf Offering Request, the Corporation shall give written notice
(the “Shelf Offering Notice”) of such Shelf Offering Request to all other
holders of Shelf Registrable Securities.  The Corporation, subject to Sections
2(e) and 8 hereof, shall include in such Shelf Offering the Shelf Registrable
Securities of any other Holder that shall have made a written request to the
Corporation for inclusion in such Shelf Offering (which request shall specify
the maximum number of Shelf Registrable Securities intended to be sold by such
Holder) within five Business Days after the receipt of the Shelf Offering
Notice.  The Corporation shall, as expeditiously as possible (and in any event
within ten Business Days after the receipt of a Shelf Offering Request, unless a
longer period is agreed to by the Holders representing a majority of the
Registrable Securities that made the Shelf Offering Request), use its reasonable
best efforts to facilitate such Shelf Offering.  Each Holder agrees that such
Holder shall treat as confidential the receipt of the Shelf Offering Notice and
shall not disclose or use the information contained in such Shelf Offering
Notice without the prior written consent of the Corporation or until such time
as the information contained therein is or becomes available to the public
generally, other than as a result of disclosure by the Holder in breach of the
terms of this Agreement.

(iii)Notwithstanding the foregoing, if any Holder desires to effect a sale of
Shelf Registrable Securities that does not constitute an Underwritten Takedown,
the Holder shall deliver to the Corporation a Shelf Offering Request no later
than two Business Days prior to the expected date of the sale of such Shelf
Registrable Securities, and subject to the limitations set forth in Section
2(d)(i), the Corporation shall file and effect an amendment or supplement to its
Shelf Registration Statement for such purpose as soon as reasonably practicable.

(iv)Notwithstanding the foregoing, if a Controlling Holder wishes to engage in
an underwritten block trade off of a Shelf Registration Statement (either
through filing an Automatic Shelf Registration Statement or through a take-down
from an existing Shelf Registration Statement), then notwithstanding the
foregoing time periods, such Holders only need to notify the Corporation of the
block trade Shelf Offering two Business Days prior to the day such offering is
to commence (unless a longer period is agreed to by Holders representing a
majority of the Registrable Securities wishing to engage in the underwritten
block trade) and the Corporation shall promptly notify other Holders and such
other Holders must elect whether or not to participate by the next Business Day
(i.e., one Business Day prior to the day such offering is to commence) (unless a
longer period is agreed to by the Holders representing a majority of the
Registrable Securities wishing to engage in the underwritten block trade) and
the Corporation shall as expeditiously as possible use its reasonable best
efforts to facilitate such offering (which may close as early as two Business
Days after the

9

 

 

--------------------------------------------------------------------------------

 

date it commences); provided that Holders representing a majority of the
Registrable Securities wishing to engage in the underwritten block trade shall
use commercially reasonable efforts to work with the Corporation and the
underwriters prior to making such request in order to facilitate preparation of
the registration statement, prospectus and other offering documentation related
to the underwritten block trade.

(v)The Corporation shall, at the request of Holders representing a majority of
the Registrable Securities covered by a Shelf Registration Statement, file any
prospectus supplement or, if the applicable Shelf Registration Statement is an
Automatic Shelf Registration Statement, any post-effective amendments and
otherwise take any action necessary to include therein all disclosure and
language deemed necessary or advisable by such Holders to effect such Shelf
Offering.

(e)Priority on Demand Registrations and Shelf Offerings.  The Corporation shall
not include in any Demand Registration or Shelf Offering any securities that are
not Registrable Securities without the prior written consent of Holders
representing a majority of the Registrable Securities included in such
registration or offering.  If a Demand Registration or a Shelf Offering is an
underwritten offering and the managing underwriters advise the Corporation in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, that
can be sold therein without adversely affecting the marketability, proposed
offering price, timing or method of distribution of the offering, the
Corporation shall include in such registration or offering, as applicable, (i)
first, the Registrable Securities of Holders requested to be included in such
registration which, in the opinion of the underwriters, can be sold without any
such adverse effect, pro rata among the such Holders on the basis of the number
of Registrable Securities owned by each such Holder that such Holder of
Registrable Securities shall have requested to be included therein, (ii) second,
other securities requested to be included in such registration which, in the
opinion of the underwriters, can be sold without any such adverse effect, and
(iii) third, securities the Corporation requested to be included in such
registration for its own account which, in the opinion of the underwriters, can
be sold without any such adverse effect.  Alternatively, if the number of
Registrable Securities which can be included on a Shelf Registration Statement
is otherwise limited by Instruction I.B.6 to Form S-3 (or any successor
provision thereto), the Corporation shall include in such registration or
offering prior to the inclusion of any securities which are not Registrable
Securities the number of Registrable Securities requested to be included which
can be included on such Shelf Registration Statement in accordance with the
requirements of Form S-3, pro rata among the respective Holders thereof on the
basis of the amount of Registrable Securities owned by each such Holder that
such Holder of Registrable Securities shall have requested to be included
therein.

10

 

 

--------------------------------------------------------------------------------

 

(f)Restrictions on Demand Registration and Shelf Offerings.

(i)The Corporation shall not be obligated to effect any Demand Registration
within 90 days after the effective date of a previous Demand Registration or a
previous registration in which Registrable Securities were included pursuant to
Section 3.  The Corporation may postpone, for up to 60 days from the date of the
request, the filing or the effectiveness of a registration statement for a
Demand Registration or suspend the use of a prospectus that is part of a Shelf
Registration Statement for up to 60 days from the date of the Suspension Notice
(as defined below) and therefore suspend sales of the Shelf Registrable
Securities (such period, the “Suspension Period”) by providing written notice to
the Holders of Registrable Securities or Shelf Registrable Securities, as
applicable, if (A) the Corporation’s board of directors determines in its
reasonable good faith judgment that the offer or sale of Registrable Securities
would reasonably be expected to have a material adverse effect on any proposal
or plan by the Corporation or any Subsidiary to engage in any material
acquisition of assets or stock (other than in the ordinary course of business)
or any material merger, consolidation, tender offer, recapitalization,
reorganization or other transaction involving the Corporation or any Subsidiary,
(B) upon advice of counsel, the sale of Registrable Securities pursuant to the
registration statement would require disclosure of MNPI not otherwise required
to be disclosed under applicable law, and (C) either (x) the Corporation has a
bona fide business purpose for preserving the confidentiality of such
transaction or (y) disclosure of such MNPI would have a material adverse effect
on the Corporation or the Corporation’s ability to consummate such transaction;
provided that in such event, the Holders shall be entitled to withdraw such
request for a Demand Registration or underwritten Shelf Offering and the
Corporation shall pay all Registration Expenses in connection with such Demand
Registration or Shelf Offering.  The Corporation may delay a Demand Registration
hereunder only once in any twelve-month period, except with the consent of each
Controlling Holder.  The Corporation also may extend the Suspension Period with
the consent of each Controlling Holder.  

(ii)In the case of an event that causes the Corporation to suspend the use of a
Shelf Registration Statement as set forth in paragraph (f)(i) above or pursuant
to applicable subsections of Section 5(a)(vi) (a “Suspension Event”), the
Corporation shall give a notice to the Holders of Registrable Securities
registered pursuant to such Shelf Registration Statement (a “Suspension Notice”)
to suspend sales of the Registrable Securities and such notice shall state
generally the basis for the notice and that such suspension shall continue only
for so long as the Suspension Event or its effect is continuing.  If the basis
of such suspension is nondisclosure of MNPI, the Corporation shall not be
required to disclose the subject matter of such MNPI to Holders.  A Holder shall
not effect any sales of the Registrable Securities pursuant to such Shelf
Registration Statement (or such filings) at any time after it has received a
Suspension Notice from the Corporation and prior to receipt of an End of
Suspension Notice (as defined below).  Each Holder agrees that such Holder shall
treat as confidential

11

 

 

--------------------------------------------------------------------------------

 

the receipt of the Suspension Notice and shall not disclose or use the
information contained in such Suspension Notice without the prior written
consent of the Corporation or until such time as the information contained
therein is or becomes available to the public generally, other than as a result
of disclosure by the Holder in breach of the terms of this Agreement.  Holders
may recommence effecting sales of the Registrable Securities pursuant to the
Shelf Registration Statement (or such filings) following further written notice
to such effect (an “End of Suspension Notice”) from the Corporation, which End
of Suspension Notice shall be given by the Corporation to the Holders and their
counsel, if any, promptly following the conclusion of any Suspension Event;
provided that in no event shall an End of Suspension Notice be given after the
end of the Suspension Period unless with the consent of each Controlling Holder.

(iii)Notwithstanding any provision herein to the contrary, if the Corporation
gives a Suspension Notice with respect to any Shelf Registration Statement
pursuant to this Section 2(f), the Corporation agrees that it shall (A) extend
the period of time during which such Shelf Registration Statement shall be
maintained effective pursuant to this Agreement by the number of days during the
period from the date of receipt by the Holders of the Suspension Notice to and
including the date of receipt by the Holders of the End of Suspension Notice,
and (B) provide copies of any supplemented or amended prospectus necessary to
resume sales, with respect to each Suspension Event; provided that such period
of time shall not be extended beyond the date that there are no longer
Registrable Securities covered by such Shelf Registration Statement.

(g)Selection of Underwriters.  Controlling Holder(s) initiating any Demand
Registration representing a majority of the Registrable Securities included in
such Demand Registration shall have the right to select the investment banker(s)
and manager(s) to administer the offering (including assignment of titles),
subject to the Corporation’s approval not be unreasonably withheld, conditioned
or delayed.  If any Shelf Offering is an Underwritten Takedown, the Holders
representing a majority of the Registrable Securities participating in such
Underwritten Takedown shall have the right to select the investment banker(s)
and manager(s) to administer the offering relating to such Shelf Offering
(including assignment of titles), subject to the Corporation’s approval not to
be unreasonably withheld, conditioned or delayed.

(h)Fulfillment of Registration Obligations.  Notwithstanding any other provision
of this Agreement, a registration requested pursuant to this Section 2 shall not
be deemed to have been effected: (i) if the number of Registrable Securities
requested to be included in a Long-Form Registration by the initiating
Controlling Holder is cut back by the managing underwriters pursuant to Section
2(e) by more than twenty percent (20%); (ii) if the registration statement is
withdrawn without becoming effective in accordance with Section 2(f) or
otherwise without the consent of the initiating Controlling Holder; (iii) if
after it has become effective such registration is interfered with by any stop
order, injunction or other order or requirement of the Securities and Exchange
Commission or any other governmental authority for any reason other than a
misrepresentation or an omission by the Holder making such Demand Registration,
or

12

 

 

--------------------------------------------------------------------------------

 

an Affiliate of such Holder (other than the Corporation and its controlled
Affiliates), and, as a result thereof, the Registrable Securities requested to
be registered cannot be completely distributed in accordance with the plan of
distribution set forth in the related registration statement; (iv) if the
registration does not contemplate an underwritten offering, if it does not
remain effective for at least 180 days (or such shorter period as will terminate
when all securities covered by such registration statement have been sold or
withdrawn); or if such registration statement contemplates an underwritten
offering, if it does not remain effective for at least 180 days plus such longer
period as, in the opinion of counsel for the underwriter or underwriters, a
prospectus is required by applicable law to be delivered in connection with the
sale of Registrable Securities by an underwriter or dealer; or (v) in the event
of an underwritten offering, if the conditions to closing (including any
condition relating to an overallotment option) specified in the purchase
agreement or underwriting agreement entered into in connection with such
registration are not satisfied or waived other than by reason of some wrongful
act or omission by the Holder that made the Demand Registration, or an Affiliate
of such Holder.

(i)Other Registration Rights.  The Corporation represents and warrants that it
is not a party to, or otherwise subject to, any other agreement granting
registration rights to any other Person with respect to any securities of the
Corporation.  Except as provided in this Agreement, the Corporation shall not
grant to any Persons the right to request the Corporation or any Subsidiary to
register any Capital Stock of the Corporation or of any Subsidiary, or any
securities convertible or exchangeable into or exercisable for such securities,
without the prior written consent of the applicable Controlling Holder.

Section 3.Piggyback Registrations.

(a)Right to Piggyback.  Following the IPO, whenever the Corporation proposes to
register any of its securities under the Securities Act (other than (i) pursuant
to a Demand Registration, (ii) in connection with registrations on Form S-4 or
S-8 promulgated by the Securities and Exchange Commission or any successor or
similar forms or (iii) a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities) and the
registration form to be used may be used for the registration of Registrable
Securities (a “Piggyback Registration”), the Corporation shall give prompt
written notice to all Holders who hold Registrable Securities of its intention
to effect such Piggyback Registration and, subject to the terms of Section 3(c),
shall include in such Piggyback Registration (and in all related registrations
or qualifications under blue sky laws and in any related underwriting) all
Registrable Securities with respect to which the Corporation has received
written requests for inclusion therein within fifteen days after delivery of the
Corporation’s notice.

(b)Piggyback Expenses.  The Registration Expenses of the Holders shall be paid
by the Corporation in all Piggyback Registrations, whether or not any such
registration became effective.

13

 

 

--------------------------------------------------------------------------------

 

(c)Priority on Primary Registrations.  If a Piggyback Registration is an
underwritten primary registration on behalf of the Corporation, and the managing
underwriters advise the Corporation in writing that in their opinion the number
of securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the
marketability, proposed offering price, timing or method of distribution of the
offering, the Corporation shall include in such registration (i) first, the
securities the Corporation proposes to sell, (ii) second, the Registrable
Securities requested to be included in such registration which, in the opinion
of the underwriters, can be sold without any such adverse effect, pro rata among
the Holders on the basis of the number of Registrable Securities owned by each
such Holder that such Holder of Registrable Securities shall have requested to
be included therein, and (iii) third, other securities requested to be included
in such registration which, in the opinion of the underwriters, can be sold
without any such adverse effect.

(d)Selection of Underwriters.  If any Piggyback Registration is an underwritten
offering, the selection of investment banker(s) and manager(s) for the offering
shall be at the election of the Corporation (in the case of a primary
registration) or at the election of the holders of other Corporation securities
requesting such registration (in the case of a secondary registration); provided
that Holders representing a majority of the Registrable Securities included in
such Piggyback Registration may request that one or more investment banker(s) or
manager(s) be included in such offering (such request not to be binding on the
Corporation or such other initiating holders of Corporation securities).

(e)Right to Terminate Registration.  The Corporation shall have the right to
terminate or withdraw any registration initiated by it under this Section 3
whether or not any Holder has elected to include securities in such
registration.  The Registration Expenses of such withdrawn registration shall be
borne by the Corporation in accordance with Section 6.

Section 4.Lock-Up Agreements. In connection with the IPO, each Controlling
Holder, Funko International, LLC and Fundamental Capital, LLC (each a “Lock-Up
Party”) has entered into a customary lock-up agreement with Goldman Sachs & Co.
LLC, J.P. Morgan Securities LLC and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as representatives (the “Representatives”) of the several
underwriters, pursuant to which each Lock-Up Party has agreed to certain
restrictions relating to the shares of Capital Stock and certain other
securities held by them (collectively, the “Lock-Up Restrictions”) during the
period ending 180 days after the date of the final prospectus issued in
connection with the IPO (such period, the “Lock-Up Period”).  In the event that
the Representatives consent to the release from the Lock-Up Restrictions of any
shares of Capital Stock (or other securities) held by a Lock-Up Party (any such
party, the “Released Party,” and any shares of Capital Stock or other securities
so released, the “Released Shares”), such Released Party hereby agrees not to
sell or otherwise dispose of any Released Shares unless the same percentage of
the total number of outstanding shares of Class A Common Stock held by each
other Lock-Up Party (assuming the exchange of all membership interests of the
Company for a corresponding number of shares of Class A Common Stock in
accordance with the LLC

14

 

 

--------------------------------------------------------------------------------

 

Agreement) as is equal to the percentage of the total number of outstanding
shares of Class A Common Stock of the Released Party represented by the Released
Shares (assuming the exchange of all membership interests of the Company for a
corresponding number of shares of Class A Common Stock in accordance with the
LLC Agreement) is immediately and fully released from any Lock-Up Restrictions
on the same terms as the Released Shares.  The Corporation may impose
stop-transfer instructions with respect to the shares of Capital Stock and other
securities subject to the Lock-Up Restrictions until the end of the Lock-Up
Period.

Section 5.Registration Procedures.

(a)Whenever the Holders have requested that any Registrable Securities be
registered pursuant to this Agreement or have initiated a Shelf Offering, (x)
such Holders shall, if applicable, cause such Registrable Securities to be
exchanged into shares of Class A Common Stock in accordance with the terms of
the LLC Agreement prior to sale of such Registrable Securities and (y) the
Corporation shall use its reasonable best efforts to effect the registration and
the sale of such Registrable Securities in accordance with the intended method
of disposition thereof, and pursuant thereto the Corporation shall as
expeditiously as possible:

(i)in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission (subject to the availability of required financial
information) a registration statement, and all amendments and supplements
thereto and related prospectuses, with respect to such Registrable Securities
and use its reasonable best efforts to cause such registration statement to
become effective (provided that before filing a registration statement or
prospectus or any amendments or supplements thereto, the Corporation shall
furnish to the counsel selected by the Controlling Holder(s) initiating a Demand
Registration or, in all other cases, the Holders representing a majority of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comment of such counsel);

(ii)notify each holder of Registrable Securities of (A) the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Corporation or its counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (C) the effectiveness of each
registration statement filed hereunder;

(iii)prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for a period ending when all of the securities

15

 

 

--------------------------------------------------------------------------------

 

covered by such registration statement have been disposed of in accordance with
the intended methods of distribution by the sellers thereof set forth in such
registration statement (but in any event not before the expiration of any longer
period required under the Securities Act or, if such registration statement
relates to an underwritten Public Offering, such longer period as in the opinion
of counsel for the underwriters a prospectus is required by law to be delivered
in connection with sale of Registrable Securities by an underwriter or dealer)
and comply with the provisions of the Securities Act with respect to the
disposition of all securities covered by such registration statement during such
period in accordance with the intended methods of disposition by the sellers
thereof set forth in such registration statement;

(iv)furnish to each seller of Registrable Securities thereunder such number of
copies of such registration statement, each amendment and supplement thereto,
the prospectus included in such registration statement (including each
preliminary prospectus), each Free Writing Prospectus and such other documents
as such seller may reasonably request in order to facilitate the disposition of
the Registrable Securities owned by such seller;

(v)use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky laws of such jurisdictions as
any seller reasonably requests and do any and all other acts and things which
may be reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Corporation shall not be required to (A) qualify
generally to do business in any jurisdiction where it would not otherwise be
required to qualify but for this subparagraph, (B) consent to general service of
process in any such jurisdiction or (C) subject itself to taxation in any such
jurisdiction);

(vi)notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(B) promptly after receipt thereof, of any request by the Securities and
Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information and (C) at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
subject to Section 2(f), at the request of any such seller, the Corporation
shall prepare a supplement or amendment to such prospectus so that, as
thereafter delivered to the purchasers of such Registrable Securities, such
prospectus shall not contain

16

 

 

--------------------------------------------------------------------------------

 

an untrue statement of a material fact or omit to state any fact necessary to
make the statements therein not misleading;

(vii)use reasonable best efforts to cause all such Registrable Securities to be
listed on each securities exchange on which similar securities issued by the
Corporation are then listed and, if not so listed, to be listed on a securities
exchange and, without limiting the generality of the foregoing, to arrange for
at least two market markers to register as such with respect to such Registrable
Securities with FINRA;

(viii)use reasonable efforts to provide a transfer agent and registrar for all
such Registrable Securities not later than the effective date of such
registration statement;

(ix)enter into and perform such customary agreements (including underwriting
agreements in customary form) and take all such other actions as the Holders
representing a majority of the Registrable Securities being sold or the
underwriters, if any, reasonably request in order to expedite or facilitate the
disposition of such Registrable Securities (including, without limitation,
effecting a stock split, combination of shares, recapitalization or
reorganization);

(x)make available for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate and
business documents and properties of the Corporation as shall be necessary to
enable them to exercise their due diligence responsibility, and cause the
Corporation’s officers, directors, employees, agents, representatives and
independent accountants to supply all information reasonably requested by any
such seller, underwriter, attorney, accountant or agent in connection with such
registration statement;

(xi)take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in connection with any Demand Registration or Piggyback Registration
hereunder complies in all material respects with the Securities Act, is filed in
accordance with the Securities Act to the extent required thereby, is retained
in accordance with the Securities Act to the extent required thereby and, when
taken together with the related prospectus, shall not contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

(xii)otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the Securities and Exchange Commission, and make
available to its security holders, as soon as reasonably practicable, an
earnings statement covering the period of at least twelve months beginning with
the first day of the Corporation’s first full calendar quarter after the
effective date

17

 

 

--------------------------------------------------------------------------------

 

of the registration statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158;

(xiii)to the extent that a Holder, in its sole and exclusive judgment, might be
deemed to be an underwriter of any Registrable Securities or a controlling
person of the Corporation, permit such Holder to participate in the preparation
of such registration or comparable statement and allow such Holder to provide
language for insertion therein, in form and substance satisfactory to the
Corporation, which in the reasonable judgment of such Holder and its counsel
should be included;

(xiv)in the event of the issuance of any stop order suspending the effectiveness
of a registration statement, or the issuance of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any Class A Common Stock included in such registration statement for sale in any
jurisdiction use reasonable efforts promptly to obtain the withdrawal of such
order;

(xv)use its reasonable best efforts to cause such Registrable Securities covered
by such registration statement to be registered with or approved by such other
governmental agencies or authorities as may be necessary to enable the sellers
thereof to consummate the disposition of such Registrable Securities;

(xvi)cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing securities to be sold under the registration
statement and enable such securities to be in such denominations and registered
in such names as the managing underwriter, or agent, if any, or such Holders may
request;

(xvii)cooperate with each Holder of Registrable Securities covered by the
registration statement and each underwriter or agent participating in the
disposition of such Registrable Securities and their respective counsel in
connection with any filings required to be made with FINRA;

(xviii)use its reasonable best efforts to make available the executive officers
of the Corporation to participate with the Holders of Registrable Securities
covered by the registration statement and any underwriters in any “road shows”
or other selling efforts that may be reasonably requested by the Holders in
connection with the methods of distribution for the Registrable Securities;

(xix)in the case of any underwritten Public Offering, use its reasonable best
efforts to obtain one or more cold comfort letters from the Corporation’s
independent public accountants in customary form and covering such matters of

18

 

 

--------------------------------------------------------------------------------

 

the type customarily covered by cold comfort letters as the Holders representing
a majority of the Registrable Securities being sold reasonably request;

(xx)in the case of any underwritten Public Offering, use its reasonable best
efforts to provide a legal opinion of the Corporation’s outside counsel, dated
the closing date of the Public Offering, in customary form and covering such
matters of the type customarily covered by legal opinions of such nature, which
opinion shall be addressed to the underwriters and the Holders of such
Registrable Securities being sold;

(xxi)if the Corporation files an Automatic Shelf Registration Statement covering
any Registrable Securities, use its reasonable best efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such Automatic Shelf
Registration Statement is required to remain effective;

(xxii)if the Corporation does not pay the filing fee covering the Registrable
Securities at the time an Automatic Shelf Registration Statement is filed, pay
such fee at such time or times as the Registrable Securities are to be sold; and

(xxiii)if the Automatic Shelf Registration Statement has been outstanding for at
least three (3) years, at the end of the third year, file a new Automatic Shelf
Registration Statement covering the Registrable Securities, and, if at any time
when the Corporation is required to re-evaluate its WKSI status the Corporation
determines that it is not a WKSI, use its reasonable efforts to refile the Shelf
Registration Statement on Form S-3 and, if such form is not available, Form S-1
and keep such registration statement effective during the period during which
such registration statement is required to be kept effective.

(b)Any officer of the Corporation who is a Holder agrees that if and for so long
as he or she is employed by the Corporation or any Subsidiary thereof, he or she
shall participate fully in the sale process in a manner customary and reasonable
for persons in like positions and consistent with his or her other duties with
the Corporation and in accordance with applicable law, including the preparation
of the registration statement and the preparation and presentation of any road
shows.

(c)The Corporation may require each Holder requesting, or electing to
participate in, any registration to furnish the Corporation such information
regarding such Holder and the distribution of such Registrable Securities as the
Corporation may from time to time reasonably request in writing.

(d)If the Original Equity Owner Parties or any of their respective Affiliates
seek to effectuate an in-kind distribution of all or part of their respective
Registrable Securities to their respective direct or indirect equityholders, the
Corporation shall, subject to any applicable lock-ups, work with the foregoing
persons to facilitate such in-kind distribution in the manner reasonably
requested and such distributees shall have

19

 

 

--------------------------------------------------------------------------------

 

the right to become a party to this Agreement by the joinder in the form of
Exhibit A hereto and thereby have all of the rights of such Original Equity
Owner Parties under this Agreement, other than the Demand Registration rights of
a Controlling Holder.

Section 6.Registration Expenses.

(a)The Corporation’s Obligation.  All expenses incident to the Corporation’s
performance of or compliance with this Agreement (including, without limitation,
all registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Corporation and all independent certified public accountants,
underwriters (excluding underwriting discounts and commissions) and other
Persons retained by the Corporation) (all such expenses being herein called
“Registration Expenses”), shall be borne as provided in this Agreement, except
that the Corporation shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which similar securities issued by the Corporation are then listed.  Each Person
that sells securities pursuant to a Demand Registration or Piggyback
Registration hereunder shall bear and pay all underwriting discounts and
commissions applicable to the securities sold for such Person’s account.

(b)Counsel Fees and Disbursements.  In connection with each Demand Registration,
each Piggyback Registration and each Shelf Offering, the Corporation shall
reimburse the Holders of Registrable Securities included in such registration
for the reasonable fees and disbursements of not more than one law firm (as
selected by the Controlling Holders of a majority of the Registrable Securities
of all Controlling Holders included in such registration, or if no Registrable
Securities of any Controlling Holders are included in such registration, by
Holders of a majority of the Registrable Securities included in such
registration) engaged to represent such Holders in connection with such
registration.

Section 7.Indemnification and Contribution.

(a)By the Corporation.  The Corporation shall indemnify and hold harmless, to
the extent permitted by law, each Holder, such Holder’s officers, directors,
managers, employees, partners, stockholders, members, trustees, Affiliates,
agents and representatives, and each Person who controls such Holder (within the
meaning of the Securities Act) (the “Holder Indemnified Parties”) against all
losses, claims, actions, damages, liabilities and expenses (including with
respect to actions or proceedings, whether commenced or threatened, and
including reasonable attorney fees and expenses) caused by, resulting from,
arising out of, based upon or related to any of the following statements,
omissions or violations (each a “Violation”) by the Corporation: (i) any untrue
or alleged untrue statement of material fact contained in (A) any registration
statement, prospectus, preliminary prospectus or Free-Writing Prospectus, or any

20

 

 

--------------------------------------------------------------------------------

 

amendment thereof or supplement thereto or (B) any application or other document
or communication (in this Section 7, collectively called an “application”)
executed by or on behalf of the Corporation or based upon written information
furnished by or on behalf of the Corporation filed in any jurisdiction in order
to qualify any securities covered by such registration under the securities laws
thereof, (ii) any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(iii) any violation or alleged violation by the Corporation of the Securities
Act or any other similar federal or state securities laws or any rule or
regulation promulgated thereunder applicable to the Corporation and relating to
action or inaction required of the Corporation in connection with any such
registration, qualification or compliance.  In addition, the Corporation will
reimburse such Holder Indemnified Party for any legal or any other expenses
reasonably incurred by them in connection with investigating or defending any
such losses.  Notwithstanding the foregoing, the Corporation shall not be liable
in any such case to the extent that any such losses result from, arise out of,
are based upon, or relate to an untrue statement or alleged untrue statement, or
omission or alleged omission, made in such registration statement, any such
prospectus, preliminary prospectus or Free-Writing Prospectus or any amendment
or supplement thereto, or in any application, in reliance upon, and in
conformity with, written information prepared and furnished in writing to the
Corporation by such Holder Indemnified Party expressly for use therein or by
such Holder Indemnified Party’s failure to deliver a copy of the registration
statement or prospectus or any amendments or supplements thereto after the
Corporation has furnished such Holder Indemnified Party with a sufficient number
of copies of the same.  In connection with an underwritten offering, the
Corporation shall indemnify such underwriters, their officers and directors, and
each Person who controls such underwriters (within the meaning of the Securities
Act) to the same extent as provided above with respect to the indemnification of
the Holder Indemnified Parties.

(b)By Each Holder.  In connection with any registration statement in which a
Holder is participating, each such Holder shall furnish to the Corporation in
writing such information and affidavits as the Corporation reasonably requests
for use in connection with any such registration statement or prospectus and, to
the extent permitted by law, shall indemnify the Corporation, its officers,
directors, managers, employees, agents and representatives, and each Person who
controls the Corporation (within the meaning of the Securities Act) against any
losses, claims, damages, liabilities and expenses resulting from any untrue or
alleged untrue statement of material fact contained in the registration
statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereto or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, but only to the extent that such untrue statement or omission is
contained in any information or affidavit so furnished in writing by such
Holder; provided that the obligation to indemnify shall be individual, not joint
and several, for each Holder and shall be limited to the net amount of proceeds
received by such Holder from the sale of Registrable Securities pursuant to such
registration statement.

(c)Claim Procedure.  Any Person entitled to indemnification hereunder shall (i)
give prompt written notice to the indemnifying party of any claim with respect
to which

21

 

 

--------------------------------------------------------------------------------

 

it seeks indemnification (provided that the failure to give prompt notice shall
impair any Person’s right to indemnification hereunder only to the extent such
failure has prejudiced the indemnifying party) and (ii) unless in such
indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed).  An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim.  In such instance, the conflicted indemnified parties
shall have a right to retain one separate counsel, chosen by the Holders
representing a majority of the Registrable Securities included in the
registration if such Holders are indemnified parties, at the expense of the
indemnifying party.

(d)Contribution.  If the indemnification provided for in this Section 7 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The parties hereto agree that it would not be just or
equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations.  The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(t) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.

22

 

 

--------------------------------------------------------------------------------

 

(e)Release.  No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.  Notwithstanding anything to the
contrary in this Section 7, an indemnifying party shall not be liable for any
amounts paid in settlement of any loss, claim, damage, liability, or action if
such settlement is effected without the consent of the indemnifying party, such
consent not to be unreasonably withheld, conditioned or delayed.

(f)Non-exclusive Remedy; Survival.  The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

Section 8.Underwritten Registrations.

(a)Participation.  No Person may participate in any Public Offering hereunder
which is underwritten unless such Person (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Person or Persons entitled hereunder to approve such arrangements
(including, without limitation, pursuant to any over-allotment or “green shoe”
option requested by the underwriters; provided that no Holder shall be required
to sell more than the number of Registrable Securities such Holder has requested
to include) and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements, custody agreements and other
documents required under the terms of such underwriting arrangements.  Each
Holder shall execute and deliver such other agreements as may be reasonably
requested by the Corporation and the lead managing underwriter(s) that are
consistent with such Holder’s obligations under Section 4, Section 5 and this
Section 8(a) or that are necessary to give further effect thereto.  To the
extent that any such agreement is entered into pursuant to, and consistent with,
Section 4 and this Section 8(a), the respective rights and obligations created
under such agreement shall supersede the respective rights and obligations of
the Holders, the Corporation and the underwriters created pursuant to this
Section 8(a).

(b)Price and Underwriting Discounts.  In the case of an underwritten Demand
Registration or Underwritten Takedown requested by Holders pursuant to this
Agreement, the price, underwriting discount and other financial terms of the
related underwriting agreement for the Registrable Securities shall be
determined by the Holders representing a majority of the Registrable Securities
included in such underwritten offering.

23

 

 

--------------------------------------------------------------------------------

 

(c)Suspended Distributions.  Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the
Corporation of the happening of any event of the kind described in Section
5(a)(vi)(B) or (C), shall immediately discontinue the disposition of its
Registrable Securities pursuant to the registration statement until such
Person’s receipt of the copies of a supplemented or amended prospectus as
contemplated by Section 5(a)(vi).  In the event the Corporation has given any
such notice, the applicable time period set forth in Section 5(a)(iii) during
which a Registration Statement is to remain effective shall be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to this Section 8(c) to and including the date when each
seller of Registrable Securities covered by such registration statement shall
have received the copies of the supplemented or amended prospectus contemplated
by Section 5(a)(vi).

Section 9.Additional Parties; Joinder.  Subject to the prior written consent of
each Controlling Holder, the Corporation may make any Person who acquires Class
A Common Stock or rights to acquire Class A Common Stock from the Corporation
after the date hereof (including without limitation any Person who acquires
Common Units) a party to this Agreement (each such Person, an “Additional
Holder”) and to succeed to all of the rights and obligations of a Holder under
this Agreement by obtaining an executed joinder to this Agreement from such
Additional Holder in the form of Exhibit A attached hereto (a “Joinder”).  Upon
the execution and delivery of a Joinder by such Additional Holder, the Class A
Common Stock of the Corporation acquired by such Additional Holder or issuable
upon redemption or exchange of Common Units acquired by such Additional Holder
(the “Acquired Common”) shall be Registrable Securities to the extent provided
herein, such Additional Holder shall be a Holder under this Agreement with
respect to the Acquired Common, and the Corporation shall add such Additional
Holder’s name and address to the Schedule of Holders and circulate such
information to the parties to this Agreement.

Section 10.Rule 144.  At all times after the Corporation has filed a
registration statement with the Securities and Exchange Commission pursuant to
the requirements of either the Securities Act or the Exchange Act, the
Corporation shall file all reports required to be filed by it under the
Securities Act and the Exchange Act and shall take such further action as any
Holder may reasonably request, including (i) instructing the transfer agent for
the Registrable Securities to remove restrictive legends from any Registrable
Securities sold pursuant to Rule 144 (to the extent such removal is permitted
under Rule 144 and other applicable law), and (ii) cooperating with the Holder
of such Registrable Securities to facilitate the transfer of such securities
through the facilities of The Depository Trust Company, in such amounts and
credited to such accounts as such Holder may request (or, if applicable, the
preparation and delivery of certificates representing such securities, in such
denominations and registered in such names as such Holder may request), all to
the extent required to enable the Holders to sell Registrable Securities
pursuant to Rule 144.  Upon request, the Corporation shall deliver to any Holder
a written statement as to whether it has complied with such requirements.

24

 

 

--------------------------------------------------------------------------------

 

Section 11.Subsidiary Public Offering.  If, after an initial Public Offering of
the Capital Stock of one of its Subsidiaries (including the Company), the
Corporation distributes securities of such Subsidiary to its equityholders, then
the rights and obligations of the Corporation pursuant to this Agreement shall
apply, mutatis mutandis, to such Subsidiary, and the Corporation shall cause
such Subsidiary to comply with such Subsidiary’s obligations under this
Agreement.

Section 12.Transfer of Registrable Securities.  Notwithstanding anything to the
contrary contained herein, except in the case of (i) a transfer to the
Corporation, (ii) a transfer by any Original Equity Owner Party or any of its
Affiliates to its respective equityholders, (iii) a Public Offering, (iv) a sale
pursuant to Rule 144 after the completion of the IPO or (v) a transfer in
connection with a sale of the Corporation, prior to transferring any Registrable
Securities to any Person (including, without limitation, by operation of law),
the transferring Holder shall cause the prospective transferee to execute and
deliver to the Corporation a Joinder agreeing to be bound by the terms of this
Agreement.  Any transfer or attempted transfer of any Registrable Securities in
violation of any provision of this Agreement shall be void, and the Corporation
shall not record such transfer on its books or treat any purported transferee of
such Registrable Securities as the owner thereof for any purpose.

Section 13.MNPI Provisions.

(a)Each Holder acknowledges that the provisions of this Agreement that require
communications by the Corporation or other Holders to such Holder may result in
such Holder and its Representatives (as defined below) acquiring MNPI (which may
include, solely by way of illustration, the fact that an offering of the
Corporation’s securities is pending or the number of Corporation securities or
the identity of the selling Holders).

(b)Each Holder agrees that it will maintain the confidentiality of such MNPI
and, to the extent such Holder is not a natural person, such confidential
treatment shall be in accordance with procedures adopted by it in good faith to
protect confidential information of third parties delivered to such Holder
(“Policies”); provided that a holder may deliver or disclose MNPI to (i) its
directors, officers, employees, agents, attorneys, affiliates and financial and
other advisors (collectively, the “Representatives”), but solely to the extent
such disclosure reasonably relates to its evaluation of exercise of its rights
under this Agreement and the sale of any Registrable Securities in connection
with the subject of the notice, (ii) any federal or state regulatory authority
having jurisdiction over such Holder, (iii) any Person if necessary to effect
compliance with any law, rule, regulation or order applicable to such Holder,
(iv) in response to any subpoena or other legal process, or (v) in connection
with any litigation to which such Holder is a party; provided further, that in
the case of clause (i), the recipients of such MNPI are subject to the Policies
or agree to hold confidential the MNPI in a manner substantially consistent with
the terms of Section 13 and that in the case of clauses (ii) through (v), such
disclosure is required by law and such Holder shall promptly notify the
Corporation of such disclosure to the extent such Holder is legally permitted to
give such notice.

25

 

 

--------------------------------------------------------------------------------

 

(c)Each Holder shall have the right, at any time and from time to time
(including after receiving information regarding any potential Public Offering),
to elect to not receive any notice that the Corporation or any other Holders
otherwise are required to deliver pursuant to this Agreement by delivering to
the Corporation a written statement signed by such Holder that it does not want
to receive any notices hereunder (an “Opt-Out Request”); in which case and
notwithstanding anything to the contrary in this Agreement the Corporation and
other Holders shall not be required to, and shall not, deliver any notice or
other information required to be provided to Holders hereunder to the extent
that the Corporation or such other Holders reasonably expect would result in a
Holder acquiring MNPI.  An Opt-Out Request may state a date on which it expires
or, if no such date is specified, shall remain in effect indefinitely.  A Holder
who previously has given the Corporation an Opt-Out Request may revoke such
request at any time, and there shall be no limit on the ability of a Holder to
issue and revoke subsequent Opt-Out Requests; provided that each Holder shall
use commercially reasonable efforts to minimize the administrative burden on the
Corporation arising in connection with any such Opt-Out Requests.

Section 14.General Provisions.

(a)Amendments and Waivers.  Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified, terminated or waived only with the
prior written consent of the Corporation and each Controlling Holder; provided
that no such amendment, modification, termination or waiver that would
materially and adversely affect a Holder in a manner materially different than
any other Holder (provided that the accession by Additional Holders to this
Agreement pursuant to Section 9 shall not be deemed to adversely affect any
Holder), shall be effective against such Holder without the consent of such
Holder that is materially and adversely affected thereby.  The failure or delay
of any Person to enforce any of the provisions of this Agreement shall in no way
be construed as a waiver of such provisions and shall not affect the right of
such Person thereafter to enforce each and every provision of this Agreement in
accordance with its terms.  A waiver or consent to or of any breach or default
by any Person in the performance by that Person of his, her or its obligations
under this Agreement shall not be deemed to be a consent or waiver to or of any
other breach or default in the performance by that Person of the same or any
other obligations of that Person under this Agreement.

(b)Remedies.  The parties to this Agreement shall be entitled to enforce their
rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor.  The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.

26

 

 

--------------------------------------------------------------------------------

 

(c)Severability.  Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited, invalid,
illegal or unenforceable in any respect under any applicable law or regulation
in any jurisdiction, such prohibition, invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
any other provision of this Agreement in such jurisdiction or in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such prohibited, invalid, illegal or unenforceable
provision had never been contained herein.

(d)Entire Agreement.  Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.

(e)Successors and Assigns.  This Agreement shall bind and inure to the benefit
and be enforceable by the Corporation and its successors and assigns and the
Holders and their respective successors and assigns (whether so expressed or
not).  In addition, whether or not any express assignment has been made, the
provisions of this Agreement which are for the benefit Holders are also for the
benefit of, and enforceable by, any subsequent or successor Holder.

(f)Notices.  Any notice, demand or other communication to be given under or by
reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (i) when delivered personally to the recipient, (ii)
when sent by confirmed electronic mail or facsimile if sent during normal
business hours of the recipient but; if not, then on the next Business Day,
(iii) one Business Day after it is sent to the recipient by reputable overnight
courier service (charges prepaid) or (iv) three Business Days after it is mailed
to the recipient by first class mail, return receipt requested.  Such notices,
demands and other communications shall be sent to the Corporation at the address
specified below and to any Original Equity Owner Party or to any other party
subject to this Agreement at such address as indicated on the Schedule of
Holders, or at such address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.  Any
party may change such party’s address for receipt of notice by providing prior
written notice of the change to the sending party as provided herein.  The
Corporation’s address is:

Funko, Inc.
2802 Wetmore Avenue
Everett, Washington 98201
Attn: General Counsel

With a copy to:

Latham & Watkins LLP
885 Third Avenue


27

 

 

--------------------------------------------------------------------------------

 

New York, New York 10022
Attn: Marc D. Jaffe, Esq.
Facsimile: (212) 751-4864

or to such other address or to the attention of such other Person as the
recipient party has specified by prior written notice to the sending party.

(g)Business Days.  If any time period for giving notice or taking action
hereunder expires on a day that is not a Business Day, the time period shall
automatically be extended to the immediately following Business Day.

(h)Governing Law.  The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights of the Corporation and its
stockholders.  All other issues and questions concerning the construction,
validity, interpretation and enforcement of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of New York, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.

(i)MUTUAL WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

(j)CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OF
THE UNITED STATES OF AMERICA LOCATED IN THE CITY AND COUNTY OF NEW YORK BOROUGH
OF MANHATTAN, FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING
OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF
ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S
RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED
TO JURISDICTION IN THIS PARAGRAPH.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY ACTION, SUIT
OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY

28

 

 

--------------------------------------------------------------------------------

 

SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(k)No Recourse.  Notwithstanding anything to the contrary in this Agreement, the
Corporation and each Holder agrees and acknowledges that no recourse under this
Agreement or any documents or instruments delivered in connection with this
Agreement, shall be had against any current or future director, officer,
employee, general or limited partner or member of any Holder or of any Affiliate
or assignee thereof, whether by the enforcement of any assessment or by any
legal or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Holder or any current or
future member of any Holder or any current or future director, officer,
employee, partner or member of any Holder or of any Affiliate or assignee
thereof, as such for any obligation of any Holder under this Agreement or any
documents or instruments delivered in connection with this Agreement for any
claim based on, in respect of or by reason of such obligations or their
creation.

(l)Descriptive Headings; Interpretation.  The descriptive headings of this
Agreement are inserted for convenience only and do not constitute a part of this
Agreement.  The use of the word “including” in this Agreement shall be by way of
example rather than by limitation.

(m)No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(n)Counterparts.  This Agreement may be executed in multiple counterparts, any
one of which need not contain the signature of more than one party, but all such
counterparts taken together shall constitute one and the same agreement.

(o)Electronic Delivery.  This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.

29

 

 

--------------------------------------------------------------------------------

 

(p)Further Assurances.  In connection with this Agreement and the transactions
contemplated hereby, each Holder shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
the transactions contemplated hereby.

(q)No Inconsistent Agreements.  The Corporation shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement.

* * * * *

 

30

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Registration Rights Agreement
as of the date first written above.

 

FUNKO, INC.

 

 

 

 

By:

/s/ Tracy Daw

 

Name:  

 

Title:  






[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------

 

 

ACON Funko Investors, L.L.C.

 

 

 

 

 

By: ACON Funko Manager, L.L.C.,

 

 

its Manager

 

 

 

 

 

By:

/s/ Kenneth Brotman

 

 

Name: Kenneth Brotman

 

 

Title: Managing Director






[Signature Page to Registration Rights Agreement]

 

 

 

 



--------------------------------------------------------------------------------

 

 

FUNKO INTERNATIONAL, LLC, a Delaware

 

Limited Liability Company

 

 

 

 

 

By:

FUNDAMENTAL CAPITAL, LLC, a

 

 

Delaware limited liability company

 

 

 

 

 

 

By:

FUNDAMENTAL CAPITAL

 

 

 

PARTNERS, LLC, a Delaware limited

 

 

 

liability company

 

 

 

Manager

 

 

 

 

 

 

 

 

 

By:

/s/ Richard McNally

 

 

 

Name: Richard McNally

 

 

 

Title: Manager






[Signature Page to Registration Rights Agreement]

 

 

 

 



--------------------------------------------------------------------------------

 

 

FUNDAMENTAL CAPITAL, LLC, a Delaware

 

limited liability company,

 

 

 

 

 

By:

FUNDAMENTAL CAPITAL

 

 

PARTNERS, LLC, a Delaware limited

 

 

liability company

 

 

Manager

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Richard McNally

 

 

 

Name: Richard McNally

 

 

 

Title: Manager






[Signature Page to Registration Rights Agreement]

 

 

 

 



--------------------------------------------------------------------------------

 

 

By:

/s/ Brian Mariotti

 

 

Name: Brian Mariotti

 

 

Title:

 

 

 



[Signature Page to Registration Rights Agreement]

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

ACON Funko Investors Holdings 1,

 

 

L.L.C.

 

 

 

 

 

 

By: ACON Funko Manager, L.L.C., its

 

 

 

Managing Member

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Brotman

 

 

 

Name:  Kenneth Brotman

 

 

 

Title:  Managing Director






[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------

 

 

 

ACON Funko Investors Holdings 2,

 

 

L.L.C.

 

 

 

 

 

 

By: ACON Equity GenPar, L.L.C., its

 

 

 

Managing Member

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Brotman

 

 

 

Name:  Kenneth Brotman

 

 

 

Title:  Managing Director






[Signature Page to Registration Rights Agreement]

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

ACON Funko Investors Holdings 3,

 

 

L.L.C.

 

 

 

 

 

 

By: ACON Equity GenPar, L.L.C., its

 

 

 

Managing Member

 

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Brotman

 

 

 

Name:  Kenneth Brotman

 

 

 

Title:  Managing Director




[Signature Page to Registration Rights Agreement]

 

 

 

 



--------------------------------------------------------------------------------

 

 

 

JON P. AND TRISHAWN P. KIPP

 

CHILDREN’S TRUST U/A/D 5/31/14

 

 

 

 

 

By:

/s/ Shauna M. Kipp   trustee

 

 

Name:  

 

 

Title:  






[Signature Page to Registration Rights Agreement]

 

 

 

 



--------------------------------------------------------------------------------

 

 

By:

/s/ Tracy Daw

 

 

Name:  Tracy Daw

 

 

Title:  SVP & General Counsel

 

 



[Signature Page to Registration Rights Agreement]

 

 

 

 



--------------------------------------------------------------------------------

 

 

By:

/s/ Russell Nickel

 

 

Name:  Russell Nickel

 

 

Title:  






[Signature Page to Registration Rights Agreement]

 

 



--------------------------------------------------------------------------------

 

 

By:

/s/ Andrew Perlmutter

 

 

Name:  Andrew Perlmutter

 

 

Title:  

 

 

[Signature Page to Registration Rights Agreement]

 

 

 

 



--------------------------------------------------------------------------------

 

SCHEDULE OF HOLDERS

Holder

Controlling
Holder?

Continuing Equity Owner Party/

Former Equity Owner

ACON Funko Investors, L.L.C.

Yes

Continuing Equity Owner Party

ACON Funko Investors Holdings 1, L.L.C.

Yes

Former Equity Owner

ACON Funko Investors Holdings 2, L.L.C.

Yes

Former Equity Owner

ACON Funko Investors Holdings 3, L.L.C.

Yes

Former Equity Owner

Funko International, LLC

No

Continuing Equity Owner Party

Fundamental Capital, LLC

No

Continuing Equity Owner Party

Tracy Daw

No

Continuing Equity Owner Party

The Jon P. and Trishawn P. Kipp Children’s Trust uad 5/31/14

No

Continuing Equity Owner Party

Brian Mariotti

No

Continuing Equity Owner Party

Russell Nickel

No

Continuing Equity Owner Party

Andrew Perlmutter

No

Continuing Equity Owner Party




 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

REGISTRATION RIGHTS AGREEMENT JOINDER

The undersigned is executing and delivering this Joinder pursuant to the
Registration Rights Agreement dated as of November 1, 2017 (as the same may
hereafter be amended, the “Registration Rights Agreement”), among Funko, Inc., a
Delaware corporation (the “Corporation”), and the other person named as parties
therein.

By executing and delivering this Joinder to the Corporation, and upon acceptance
hereof by the Corporation upon the execution of a counterpart hereof, the
undersigned hereby agrees to become a party to, to be bound by, and to comply
with the provisions of the Registration Rights Agreement as a Holder of
Registrable Securities in the same manner as if the undersigned were an original
signatory to the Registration Rights Agreement, and the undersigned’s shares of
Class A Common Stock shall be included as Registrable Securities under the
Registration Rights Agreement to the extent provided therein.  The Corporation
is directed to add the address below the undersigned’s signature on this Joinder
to the Schedule of Holders attached to the Registration Rights Agreement.

Accordingly, the undersigned has executed and delivered this Joinder as of the
__________ day of __________, 20__.

 

 

 

Signature of Stockholder

 

 

 

 

 

 

 

Print Name of Stockholder

 

Its:

 

 

 

 

 

Address:

 

 

 

 

 

 

Agreed and Accepted as of
____________, 20__

 

Funko, Inc.

By:

 

Name:

Its:

 

 

 

 